DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 02 November 2022 with respect to the rejection of amended claim 1 and previously rejected claim 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  In particular, Applicant argues that the range of thicknesses disclosed by Modified Kim ‘594 is not sufficiently close to the claimed range to render obvious said range (Remarks, pg. 3, para. 5). This argument is persuasive and the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is presented herein in view of Li et al. (US 20170092943 A1).
Applicant additionally argues with respect to the rejection of claims 3 and 13 that neither Kim ‘594 nor Kim ‘154 teach a particle diameter D90, but are instead directed toward D50 (Remarks, pg. 5, para. 1).
This argument is not found persuasive because, although both Kim references are directed toward D50, one of ordinary skill in the art would appreciate that a D50 between 1 and 15 µm prima facie corresponds with a D90 that is, at the very least close to the claimed range of less than 20 µm, and likely fully encompassed by the range.
Furthermore, Applicant alleges that the prima facie case of obviousness discussed above with respect to the rejections of claims 3 and 13 are also sufficiently rebutted by data from Tables 2-4 of the present specification that allegedly evidence the particle size as critical for achieving unexpected results.
This is not found persuasive because, while the data referenced (specifically in Table 3) appear to show improved discharge capacity retention rate with decreasing active material particle size, the specificity of the data and quantity of examples are not sufficient to establish unexpected results, i.e. that the observed trend is not a normally observed trend that would obviously occur through routine experimentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170092943 A1) in view of Kim et al. (WO 2018/097594 A1) (referenced herein as Kim ‘594) (references herein made with respect to English Machine Translation attached) and further in view of Hirashita et al. (US 2014/0220476 A1).

Regarding claim 1, Li discloses a Li-ion battery including a positive electrode [0002]. The positive electrode is comprised of a positive electrode current collector, a first active material layer, a buffer layer, and a second active material layer successively arranged from bottom to top [0012]. Li teaches that the thickness of the first active material layer is preferably between 5 and 50 µm [0019] and the thickness of the second active material layer is preferably between 50 and 100 µm [0026]. 
Li also discloses that the batteries may be comprised of an electrolyte containing 1M LiPF6 in which the non-aqueous organic solvent is a mixture of ethylene carbonate, propylene carbonate, and diethyl carbonate in a volume ratio of 3:3:4 [0059].
Li does not provide details regarding the positive active material particle sizes.
Kim ‘594 discloses a positive electrode 100 comprised of a positive electrode current collector 10, a first positive electrode mixture layer 21 stacked on the current collector and comprised of a first positive electrode active material, and a second positive electrode mixture layer 22 stacked on the first positive electrode mixture layer and comprised of a second positive electrode active material ([pg. 7, para 7], Fig. 1). Kim ‘594 further discloses wherein the average particle diameter (D50) of the first positive electrode active material may be 5 to 80% of the average particle diameter of the second positive electrode active material, i.e. the second active material has a larger particle size than that of the first active material [pg. 8, para. 1].
Specifically, Kim ‘594 discloses that the average particle diameter of the first positive electrode active material is preferably 1 to 15 µm [pg. 4, para. 3]. If the average particle diameter exceeds 15 µm, the adhesive strength with the current collector decreases [pg. 4, para. 3]. The Additionally, the average particle diameter of the second positive electrode active material is preferably 10 to 100 µm wherein a particle size less than 100 µm makes the process of rolling to form the electrode difficult. Also, a second average particle diameter greater than 100 µm may reduce output characteristics [pg. 5, para. 3].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particle size of the first active material of Li such that it was between 1 to 15 µm, as taught by Kim ‘594, with a reasonable expectation of success in providing a suitable particle size for promoting adhesion to the current collector.
It would further be obvious to modify the particle size of the second active material of Li such that it was greater than the first active material size and between 10 to 100 µm, as taught by Kim ‘594, with a reasonable expectation of success in providing a suitable particle size for promoting favorable output characteristics and ease of manufacture.
Modified Li therefore renders obvious the claim limitations “A battery comprising:
	a positive electrode plate comprising:
		a positive electrode current collector,
		a first positive electrode material layer comprising first active material particles, and
		a second positive electrode material layer comprising second active material particles having an average particle size larger than an average particle size of the first active material particles, the first positive electrode material layer being sandwiched between the positive electrode current collector and the second positive electrode material layer; and 
an electrolyte;
wherein the thickness of the first positive electrode material layer is in a range between 1 µm and 10 µm” 
because the thickness disclosed by Li, 5 µm to 50 µm, overlaps with the claimed range between 1 µm and 10 µm. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Neither Li nor Kim ‘594 provide details regarding the viscosity of the electrolyte.

Hirashita teaches a liquid electrolyte for batteries having an excellent ion conductivity (Abstract). Hirashita further teaches wherein the ion conductivity of conventional electrolytes may be low due to having too high of a viscosity [0039]. When the electrolyte is formed to have a low viscosity, the lithium ion transport becomes rapid, thereby exhibiting the improved lithium ion conductivity [0040]. In one embodiment, Hirashita discloses an electrolyte comprised of a lithium salt, LiTFSA or Li(CF3SO2)2, having a viscosity of 11.5 cP (equivalent to 11.5 mPa*s). 
It would therefore be obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to substitute the electrolyte taught by Hirashita for the electrolyte taught by Modified Li with a reasonable expectation of success in providing a suitable electrolyte in a lithium ion battery having improved lithium ion conductivity. It is obvious to one of ordinary skill in the art to substitute one known prior art element for another when the substitution yields no more than predictable results (i.e. a suitable electrolyte for a lithium ion battery is inserted to promote lithium ion transport). See MPEP 2143(I)(B).
Modified Li accordingly renders obvious a ratio of a thickness of the first positive electrode material layer to the viscosity of the electrolyte ranging from approximately 1:0.23 (corresponding with a thickness of 50 µm) to 1:2.3 (corresponding with a thickness of 5 µm). 
Modified Li therefore renders obvious the claimed limitation “wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:5” because the claimed range overlaps with the range disclosed by the prior art. The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 2, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. Modified Li further renders obvious the claim limitation “wherein the ratio of the thickness T (µm) of the first positive electrode material layer to the viscosity V (mPa*S) of the electrolyte is 1:0.5 ~ 1:2” because the claimed range (1:0.23 to 1:2.3) overlaps with the range disclosed by the prior art. The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 3, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. As mentioned previously, Kim ‘594 additionally discloses wherein the average particle diameter of the first positive active material is between 1 and 15 µm, but is most preferably between 2 to 8 µm [pg. 4, para. 3]. The average particle diameter, D50, corresponds to 50% of the cumulative volume in the particle distribution curve [pg. 4, para. 1]. Kim ‘594 fails to provide details regarding the D90 that would correspond to 90% of the cumulative volume in the particle distribution curve. However, in the case where 50% of particles have an average particle size between 2 and 8 µm, a prima facie case of obviousness exists that including 40% of the remaining 50% in the calculation of the average particle size would result in a size sufficiently close to the claimed range of equal to or less than 20 µm. Modified Li therefore renders obvious the claim limitation “wherein 90% of the first active particles have an average particle size of 20 µm or less.”

Regarding claim 5, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. Li further discloses in one embodiment (Battery 1) wherein the first and second positive active materials are LiFePO4 and LiNi0.5Mn0.3Co0.2O2, respectively (Tables 1 and 3).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the first and second active materials of Modified Li to be LiFePO4 and LiNi0.5Mn0.3Co0.2O2, respectively, as taught by Li, with a reasonable expectation of success.
Modified Li therefore renders obvious the claim limitation “wherein at least one of the first active material particles and the second active material particles is selected from a group consisting of lithium iron phosphate (LiFePO4)… lithium nickel cobalt manganate (LiNi0.5Mn0.3Co0.2O2)… and any combination thereof.

Regarding claim 6, Modified Li renders obvious the claim limitations of the battery according to claim 5, as set forth above. Li additionally teaches that, while the first active material layer of the present embodiment is arranged adjacent the current collector, the second active material layer can also be used as the first active material layer and vice versa [0012]. Li fails to disclose an embodiment in which the first and second active materials are the same materials.
Kim ‘594 teaches that the first and second positive active materials may include a lithium transition metal oxide comprising nickel, manganese, and cobalt [pg. 5, para. 5]. One example of the aforementioned lithium transition metal oxide includes the NCM523 material disclosed by Li as the second positive active material above. Furthermore, Kim ‘594 teaches that the first and second positive electrode active materials may be of the same composition [pg. 6, para 1].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the material of the first active material of Li such that it was also comprised of NMC523, thereby forming the same positive active materials in the first and second layers, as taught to be suitable by Kim ‘594, with a reasonable expectation of success.
Modified Li therefore renders obvious the claim limitation “wherein a material of the first active material particles is the same as a material of the second active material particles.”

Regarding claim 7, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. Li further discloses that the positive electrode may additionally be provided with a coating layer on the outermost surface of the second active material [0022], [0023]. In particular, the coating layer may be Al2O3 [0023].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode of Modified Li such that an aluminum oxide coating layer was provided on the surface of the second positive electrode active material, as taught by Li, with a reasonable expectation of success in providing a suitable coating layer for the positive electrode.
Modified Li therefore renders obvious the claim limitation “wherein the positive electrode plate further comprises a coating layer, when the first positive electrode material layer is sandwiched between the positive electrode current collector and the second positive electrode material layer, the coating layer is on a surface of the second positive electrode material layer away from the first positive electrode material layer.

Regarding claim 8, Modified Li renders obvious the claim limitations of the battery according to claim 7, as set forth above. Modified Li further renders obvious “wherein the coating layer comprises at least one of lithium iron phosphate and aluminum oxide.”

Regarding claim 9, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. Li further discloses wherein the batteries may be provided with a negative electrode [0067] and a separator [0060]. In particular, the batteries may be formed with the positive electrode, a separator, and a negative electrode in sequence [0070].
Modified Li therefore renders obvious the claim limitation “further comprising a negative electrode plate and a separator, the separator being sandwiched between the negative electrode plate and the positive electrode plate.”

Regarding claim 20, Modified Li renders obvious the claim limitations of the battery according to claim 1, as set forth above. Modified Li accordingly renders obvious “a battery comprising 
a positive electrode plate comprising: 
a positive electrode current collector, 
a first positive electrode material layer comprising first active material particles, and 
a second positive electrode material layer comprising second active material particles having an average particle size larger than an average particle size of the first active material particles, the first positive electrode material layer being sandwiched between the positive electrode current collector and the second positive electrode material layer, 
or the second positive electrode material layer being sandwiched between the positive electrode current collector and the first positive electrode material layer; and 
an electrolyte; 
wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~ 1:5; and 
wherein when the first positive electrode material layer is sandwiched between the positive electrode current collector and the second positive electrode material layer, the thickness of the first positive electrode material layer is in a range between 1 µm and 10 µm.”
Li further discloses wherein lithium ion batteries are often used in electric vehicles [0003]. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery rendered obvious by Modified Li above with an electric vehicle, i.e. a device, with a reasonable expectation of success.
Modified Li therefore renders obvious the claimed device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170092943 A1) in view of Kim et al. (WO 2018/097594 A1) (referenced herein as Kim ‘594) (references herein made with respect to English Machine Translation attached) and further in view of Hirashita et al. (US 2014/0220476 A1), as applied to claim 9, and further in view of Lee et al. (US 2019/0305308 A1).

Regarding claim 10, Modified Li renders obvious the claim limitations of the battery according to claim 9, as set forth above. Li further discloses wherein the negative electrode comprises a copper foil current collector and a single negative electrode slurry layer comprised of graphite [0068]. Li fails to disclose an embodiment in which the negative electrode comprises two negative electrode material layers.
Lee teaches a multi-layer negative electrode comprised of a negative current collector, a first negative electrode mixture layer formed on a surface of the current collector, and a second negative electrode mixture layer formed on the first negative electrode mixture layer (Abstract). Lee further teaches in one embodiment (Example 1) that the first negative electrode mixture layer is formed with natural graphite having an average particle diameter of 11 µm [0091]. The second negative electrode mixture layer is formed with artificial graphite having an average particle diameter of 20.8 µm [0092].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative electrode of Modified Lin such that a second negative electrode active material layer was formed on the first negative electrode material layer with the second layer having an active material with a particle size greater than the active material comprising the first layer, as taught by Lee and taught by Kim ‘594 with respect to positive electrodes, with a reasonable expectation of success in providing a suitable electrode. 
Modified Lin therefore renders obvious the claim limitations “wherein the negative electrode plate comprises a negative electrode current collector, a first negative electrode material layer, and a second negative electrode material layer, the Page 28 of 33first negative electrode material layer is sandwiched between the negative current collector and the second negative electrode material layer, the first negative electrode material layer comprises third active material particles, and the second negative electrode material layer comprise fourth active material particles having an average particle size larger than an average particle size of the third active material particles” wherein the original negative electrode mixture layer of Modified Lin is comprised of a third active material and the additional negative electrode mixture layer having a larger particle size is comprised of a fourth active material.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170092943 A1) in view of Kim et al. (US 2019/0036154 A1) (referenced herein as Kim ‘154) and further in view of Hirashita et al. (US 2014/0220476 A1).

Regarding claim 11, Li discloses a Li-ion battery including a positive electrode [0002]. The positive electrode is comprised of a positive electrode current collector, a first active material layer, a buffer layer, and a second active material layer successively arranged from bottom to top [0012]. Li teaches that the thickness of the first active material layer is preferably between 5 and 50 µm [0019] and the thickness of the second active material layer is preferably between 50 and 100 µm [0026]. 
Li also discloses that the batteries may be comprised of an electrolyte containing 1M LiPF6 in which the non-aqueous organic solvent is a mixture of ethylene carbonate, propylene carbonate, and diethyl carbonate in a volume ratio of 3:3:4 [0059].
Li does not provide details regarding the positive active material particle sizes.

Kim ‘154 discloses a positive electrode 100 comprised of a positive electrode current collector 10, a first positive electrode mixture layer 21 stacked on the current collector and comprised of a first positive electrode active material, and a second positive electrode mixture layer 22 stacked on the first positive electrode mixture layer and comprised of a second positive electrode active material ([0016], Fig. 1). Kim ‘154 further discloses wherein the average particle diameter (D50) of the second positive electrode active material may be 5 to 80% of the average particle diameter of the first positive electrode active material, i.e. the first active material has a larger particle size than that of the first active material [0022]. 
When the second positive electrode active material has a particle size smaller than 5% of the first material, many side reactions may occur due to a considerably large specific surface area, and dispersion may be difficult in a manufacturing process of the electrode [0046]. Additionally, when greater than 80%, the difference in conductivity and electrode resistance between the upper and lower portions of the electrode may be insignificant [0036]. These differences are what allows the electrical conductivity of the entire electrode to maintain at a predetermined level and thus, it is desirable to maintain the differences [0033].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the particle sizes of the first and second positive active materials of Modified Li such that the first active material, the material disposed on the current collector, is configured with a particle size larger than the second positive active material layer, as taught by Kim ‘154, with a reasonable expectation of success in providing a suitable conductivity and dispersion in the positive electrode.
Modified Li therefore renders obvious the claim limitations “A battery comprising:
	a positive electrode plate comprising:
		a positive electrode current collector,
		a first positive electrode material layer comprising first active material particles (the second active material layer of Li disposed on the buffer layer), and
		a second positive electrode material layer comprising second active material particles (the first active material of Li disposed on the current collector)  having an average particle size larger than an average particle size of the first active material particles, the second positive electrode material layer being sandwiched between the positive electrode current collector and the first positive electrode material layer; and 
an electrolyte.”
Neither Li nor Kim ‘154 provide details regarding the viscosity of the electrolyte.

Hirashita teaches a liquid electrolyte for batteries having an excellent ion conductivity (Abstract). Hirashita further teaches wherein the ion conductivity of conventional electrolytes may be low due to having too high of a viscosity [0039]. When the electrolyte is formed to have a low viscosity, the lithium ion transport becomes rapid, thereby exhibiting the improved lithium ion conductivity [0040]. In one embodiment, Hirashita discloses an electrolyte comprised of a lithium salt, LiTFSA or Li(CF3SO2)2, having a viscosity of 11.5 cP (equivalent to 11.5 mPa*s). 
It would therefore be obvious to one of ordinary skill in art prior to the effective filing date of the claimed invention to substitute the electrolyte taught by Hirashita for the electrolyte taught by Modified Li with a reasonable expectation of success in providing a suitable electrolyte in a lithium ion battery having improved lithium ion conductivity. It is obvious to one of ordinary skill in the art to substitute one known prior art element for another when the substitution yields no more than predictable results (i.e. a suitable electrolyte for a lithium ion battery is inserted to promote lithium ion transport). See MPEP 2143(I)(B).
Modified Li accordingly renders obvious a ratio of a thickness of the first positive electrode material layer to the viscosity of the electrolyte ranging from approximately 1:0.23 (corresponding with a thickness of 50 µm) to 1:2.3 (corresponding with a thickness of 5 µm). 
Modified Li therefore renders obvious the claimed limitation “wherein a ratio of a thickness T (µm) of the first positive electrode material layer to a viscosity V (mPa*S) of the electrolyte is 1:0.5 ~1:5” because the claimed range overlaps with the range disclosed by the prior art. The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 12, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Modified Li further renders obvious the claim limitation “wherein the ratio of the thickness T (µm) of the first positive electrode material layer to the viscosity V (mPa*S) of the electrolyte is 1:0.5 ~ 1:2” because the claimed range (1:0.23 to 1:2.3) overlaps with the range disclosed by the prior art. The Courts have held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 13, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Kim ‘154 further discloses wherein the second active material particles, corresponding with the claimed first active particles, may have an average particle size D50 between 1 and 15 µm [0034]. The average particle diameter, D50, corresponds to 50% of the cumulative volume in the particle distribution curve [pg. 4, para. 1]. Kim ‘154 fails to provide details regarding the D90 that would correspond to 90% of the cumulative volume in the particle distribution curve. However, in the case where 50% of particles have an average particle size between 1 and 15 µm, a prima facie case of obviousness exists that including 40% of the remaining 50% in the calculation of the average particle size would result in a size sufficiently close to the claimed range of equal to or less than 20 µm. Modified Li therefore renders obvious the claim limitation “wherein 90% of the first active particles have an average particle size of 20 µm or less.”

Regarding claim 14, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Modified Li further renders obvious the claim limitation “wherein the thickness of the first positive electrode material layer is in a range between 1 µm and 10 µm.” because the thickness disclosed by Li, 5 µm to 50 µm, overlaps with the claimed range between 1 µm and 10 µm. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 15, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Li further discloses in one embodiment (Battery 1) wherein the first and second positive active materials are LiFePO4 and LiNi0.5Mn0.3Co0.2O2, respectively (Tables 1 and 3).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the first and second active materials of Modified Li to be LiFePO4 and LiNi0.5Mn0.3Co0.2O2, respectively, as taught by Li, with a reasonable expectation of success.
Modified Li therefore renders obvious the claim limitation “wherein at least one of the first active material particles and the second active material particles is selected from a group consisting of lithium iron phosphate (LiFePO4)… lithium nickel cobalt manganate (LiNi0.5Mn0.3Co0.2O2)… and any combination thereof.

Regarding claim 16, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Li further discloses that the positive electrode may additionally be provided with a coating layer on the outermost surface of the second active material [0022], [0023]. In particular, the coating layer may be Al2O3 [0023].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive electrode of Modified Li such that an aluminum oxide coating layer was provided on the surface of the second positive electrode active material, as taught by Li, with a reasonable expectation of success in providing a suitable coating layer for the positive electrode.
Modified Li therefore renders obvious the claim limitation “wherein the positive electrode plate further comprises a coating layer, when the first positive electrode material layer is sandwiched between the positive electrode current collector and the second positive electrode material layer, the coating layer is on a surface of the second positive electrode material layer away from the first positive electrode material layer.

Regarding claim 17, Modified Li renders obvious the claim limitations of the battery according to claim 16, as set forth above. Modified Li further renders obvious “wherein the coating layer comprises at least one of lithium iron phosphate and aluminum oxide.”

Regarding claim 18, Modified Li renders obvious the claim limitations of the battery according to claim 11, as set forth above. Li further discloses wherein the batteries may be provided with a negative electrode [0067] and a separator [0060]. In particular, the batteries may be formed with the positive electrode, a separator, and a negative electrode in sequence [0070].
Modified Li therefore renders obvious the claim limitation “further comprising a negative electrode plate and a separator, the separator being sandwiched between the negative electrode plate and the positive electrode plate.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20170092943 A1) in view of Kim et al. (US 2019/0036154 A1) (referenced herein as Kim ‘154) and further in view of Hirashita et al. (US 2014/0220476 A1), as applied to claim 18, and further in view of Lee et al. (US 2019/0305308 A1).

Regarding claim 19, Modified Li renders obvious the claim limitations of the battery according to claim 8, as set forth above. Li further discloses wherein the negative electrode comprises a copper foil current collector and a single negative electrode slurry layer comprised of graphite [0068]. Li fails to disclose an embodiment in which the negative electrode comprises two negative electrode material layers.
Lee teaches a multi-layer negative electrode comprised of a negative current collector, a first negative electrode mixture layer formed on a surface of the current collector, and a second negative electrode mixture layer formed on the first negative electrode mixture layer (Abstract). Lee further teaches in one embodiment (Example 1) that the first negative electrode mixture layer is formed with natural graphite having an average particle diameter of 11 µm [0091]. The second negative electrode mixture layer is formed with artificial graphite having an average particle diameter of 20.8 µm [0092].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative electrode of Modified Lin such that a second negative electrode active material layer was formed on the first negative electrode material layer with the second layer having an active material with a particle size greater than the active material comprising the first layer, as taught by Lee and taught by Kim ‘594 with respect to positive electrodes, with a reasonable expectation of success in providing a suitable electrode. 
Modified Lin therefore renders obvious the claim limitations “wherein the negative electrode plate comprises a negative electrode current collector, a first negative electrode material layer, and a second negative electrode material layer, the Page 28 of 33first negative electrode material layer is sandwiched between the negative current collector and the second negative electrode material layer, the first negative electrode material layer comprises third active material particles, the second negative electrode material layer comprise fourth active material particles having an average particle size larger than an average particle size of the third active material particles” wherein the original negative electrode mixture layer of Modified Lin is comprised of a third active material and the additional negative electrode mixture layer having a larger particle size is comprised of a fourth active material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728